Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 2, 2021.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00385-CV



 IN RE STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF
                      TEXAS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-28183

                        MEMORANDUM OPINION

      On July 12, 2021, relator State Farm County Mutual Insurance Company of
Texas filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Dedra Davis, presiding judge of the 270th District Court of
Harris County, to set aside her June 29, 2021 order denying relator’s motion to
remove the underlying case from the bench trial docket to the jury trial docket.

      Relator filed an unopposed motion to dismiss this original proceeding,
advising this court that the trial court, on August 11, 2021, signed an order removing
the case from the bench trial docket to the jury trial docket. Relator’s request for
relief is now moot. The motion is GRANTED.

      Accordingly, we dismiss relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.




                                          2